Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This final Office action is in response to applicant’s communication received on September 01, 2022, wherein claims 1-20 are currently pending.


Response to Arguments
Applicant's arguments have been fully considered but they are geared towards not persuasive.

Regarding claim 18 (and other independent claims), Applicant remarks of “first provide an overlay which provides instructions to the user as to what kind of images to take” and that “applicant is either taking or pulling out a separate image in addition to the video while simultaneously taking the video” (which is not exactly claimed) are geared towards the newly amended claims and the newly amended limitations/terms changing the scope of the claims.  These newly added terms and limitations and the newly amended claims are considered for the first time in the rejection below.
Regarding claim  18 where Applicant alleges that the limitation of “simultaneous saving of a still image while taking video” is not disclosed in Bentley in view of Rohlfing, Examiner respectfully disagrees.  Here Applicant makes and allegation and relies on the amended portion of the claim and the newly added limitation.  Again these newly added terms and limitations and the newly amended claims are considered for the first time in the rejection below.  However, regarding Applicant’s remarks on the limitation “simultaneously capturing a first video wherein said first video is uninterrupted when capturing the first still image while capturing the first video,” Examiner respectfully disagrees.  As stated before, a video is a sequence of images being captured (where each image is a “still” image) – and this limitation is just stating an image is captured and then images are captured uninterruptedly which is what video is (an uninterrupted capturing of images). It is well-known and defined, technologically, that a video is a recording, reproducing, or broadcasting of moving visual images (sequence of images processed).  Additionally, Bentley discloses on paragraph 0067 “image data from camera that includes a video captured at least during a timespan from the event start time to the event stop time and display an event video on a display that includes both the event data, the motion analysis data or any combination thereof that occurs during the timespan from the event start time to the event stop time and the video captured during the timespan from the event start time to the event stop time.” On paragraphs 0076, for example, Bentley states “synchronize the video and the event data, or the motion analysis data via image analysis to more accurately determine a start event frame or stop event frame in the video or both, that is most closely associated with the event start time or the event stop time or both. In one or more embodiments of the invention, synchronization of clocks…video frame image processing.”  Furthermore, Bentley’s paragraph 0192 states “form event videos that include the event data and the video of the event shown simultaneously…on a display…overlaid…separate portions of the display of mobile compute.” It is clear that the images are being captured and saved simultaneously  through a span of time while taking the video.  Therefore, Bentley indeed discloses “simultaneous saving of a still image while taking video.”
Applicant also alleges that “applicant is unable to find any reference in Bentley where an image is displayed on top of a video a part of the "report" as interpreted by the Office Action.”  However no reasoning is provided and it’s only an allegation. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. 
In Bentley’s Abstract, Bentley states that “[e]vents stored in the database identifies trends, correlations, models, and patterns in event data. Greatly saves storage and increases upload speed by uploading event videos and avoiding upload of non-pertinent portions of large videos. Creates highlight and fail reels filtered by metrics and can sort by metric. Compares motion trajectories of users and objects to optimally efficient trajectories, and to desired trajectories.” Bentley, for example, in paragraph 0115 discloses generating reports with graphics are overlaid (see also paras. 0290+ [generate…reports] and the associated figures; paras. 0178, 0185, 0192 [form event videos that include the event data and the video of the event shown simultaneously…on a display…overlaid…separate portions of the display of mobile compute]). In paragraphs 0290-0293, Bentley discusses generating any desired metrics, reports, models, alerts, graphics, comparisons, trends, charts, presentations (all of which are types of “reports” as the Applicant has claimed “report” vary broadly) and “generat[ing] various graphics from analysis…such as overlays onto maps, videos, images, charts, graphs, or reports.” As see in the whole discussion above (regarding claim 18 (and the other independent claims)) and the rejection below, the “report” (which is a very broad term and is just presenting information) is disclosed by Bentley.
Regarding claim 3 Applicant simply states Applicant’s claim limitation and then alleges and “claim are not fully explored with the rejection” and “Office Action appears to ignore the limitation that the camera display returns to the first graphic overlay in order to perform the next step.”  No arguments are provided and nothing is discussed regarding the prior art. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Additionally, Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
	The rest of Applicant comments regarding some of the dependent claims (e.g. claims 4, 5, 7-8, 10, 11, 12, 14-16, 17, 19-20) do not amount to proper arguments and are just mere allegations.  Here again Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Additionally, Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
	Regarding Applicant’s discussion directed to newly added limitations to the newly amended claims, these newly added limitations and newly amended claims are considered for the first time in the rejection below.
	Applicant also comments on examiner “acknowledging” regarding certain elements not disclosed by the used references. However, nowhere in the previous Office action did Examiner “acknowledge” anything.  These are false statements made by the Applicant.  The Examiner has rejected those limitations and any citations used were used to show that the references discloses Applicant limitations fully and in its entirety.  Here again Applicant has not presented any proper arguments and Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Additionally, Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
	Regarding claim 13, the only statement Applicant has made is “relied upon reference obtained has nothing to do with signing reports as claimed” – another mere allegation without any reasoning. Applicant has not presented any proper arguments and Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Additionally, Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. Additionally, as stated in the rejection, analogous art Macciola discloses wherein the user ID is a finger signature by the user (¶¶ 0545 [client digitally sign a window in his mobile device using a finger], 0553 [digitally sign…in his tablet using…finger or a tool…stylus], 0423)


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In the currently amended claim 1, Claim 1 states the new limitation of creating a report “in a format required by another party as a form.” However, neither the specification nor the previous set of claims discloses “in a format required by another party as a form.” Therefore, the limitation " in a format required by another party as a form " constitutes new subject matter not disclosed in the specification or the claims when the application was filed and amendments cannot include new matter. 35 USC §132; MPEP §§ 706.03(o), 608.04, 706.03(c) 702, 702.02.  Also, in amended cases, subject matter not disclosed in the original application is sometimes added and a claim directed thereto. Such a claim is rejected on the ground that it recites elements without support in the original disclosure under 35 U.S.C. 112(a). (previously 112-first paragraph) see Waldemar Link, GmbH  & Co. v. Osteonics Corp. 32 F.3d 556, 559, 31 USPQ2d 1855, 1857 (Fed. Cir. 1994); In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981). Also See MPEP  § 2163.06 - §   2163.07(b).

Claims 2-17 are rejected due to their dependence on the rejected independent claim 1 above.
Additionally, Claim 10 states the new limitation of first image “saved separately.” However, neither the specification nor the previous set of claims discloses “first image saved separately.” Therefore, the limitation “first image saved separately” constitutes new subject matter not disclosed in the specification or the claims when the application was filed and amendments cannot include new matter. 35 USC §132; MPEP §§ 706.03(o), 608.04, 706.03(c) 702, 702.02.  Also, in amended cases, subject matter not disclosed in the original application is sometimes added and a claim directed thereto. Such a claim is rejected on the ground that it recites elements without support in the original disclosure under 35 U.S.C. 112(a). (previously 112-first paragraph) see Waldemar Link, GmbH  & Co. v. Osteonics Corp. 32 F.3d 556, 559, 31 USPQ2d 1855, 1857 (Fed. Cir. 1994); In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981). Also See MPEP  § 2163.06 - §   2163.07(b).
Additionally, claim 17 state the new limitation “before capturing the at least one first image.” However, neither the specification nor the previous set of claims discloses “before capturing the at least one first image.” Therefore, the limitation “before capturing the at least one first image” constitutes new subject matter not disclosed in the specification or the claims when the application was filed and amendments cannot include new matter. 35 USC §132; MPEP §§ 706.03(o), 608.04, 706.03(c) 702, 702.02.  Also, in amended cases, subject matter not disclosed in the original application is sometimes added and a claim directed thereto. Such a claim is rejected on the ground that it recites elements without support in the original disclosure under 35 U.S.C. 112(a). (previously 112-first paragraph) see Waldemar Link, GmbH  & Co. v. Osteonics Corp. 32 F.3d 556, 559, 31 USPQ2d 1855, 1857 (Fed. Cir. 1994); In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981). Also See MPEP  § 2163.06 - §   2163.07(b).

Claim 18 states the new limitation of creating a report “still image saved separately from the first video while continuing to capture the first still image.” However, neither the specification nor the previous set of claims discloses “still image saved separately from the first video while continuing to capture the first still image.” Therefore, the limitation “still image saved separately from the first video while continuing to capture the first still image” constitutes new subject matter not disclosed in the specification or the claims when the application was filed and amendments cannot include new matter. 35 USC §132; MPEP §§ 706.03(o), 608.04, 706.03(c) 702, 702.02.  Also, in amended cases, subject matter not disclosed in the original application is sometimes added and a claim directed thereto. Such a claim is rejected on the ground that it recites elements without support in the original disclosure under 35 U.S.C. 112(a). (previously 112-first paragraph) see Waldemar Link, GmbH  & Co. v. Osteonics Corp. 32 F.3d 556, 559, 31 USPQ2d 1855, 1857 (Fed. Cir. 1994); In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981). Also See MPEP  § 2163.06 - §   2163.07(b).

	Claims 19-20 are rejected due to their dependence on the rejected independent claim 18 above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bentley et al., (US 2015/0317801) in view of Rohlfing et al., (US 2006/0171453).
As per claim 18, Bentley discloses a paperless image-based reporting system (Abstract; Figs. 1 [and related paras.], 1C-D [and related paras.], 1G-H, 5; ¶¶ 0020+) method: 
a) displaying a first graphic overlay electronically on a camera display on a mobile device, said mobile device selected from the group of a smartphone, tablet, computer and digital camera, said first graphic overlay providing instructions related at least one first image to be captured (Figs. 6-8, 17 [overlay graphics and metrics…video…image (also see para 0223-0224)], 18-19, 26-28 [see associated paragraphs]; ¶¶ 0029-0033 [a mobile device, a mobile phone, a smart phone, a smart watch, a camera, a laptop computer, a notebook computer, a tablet computer], 0055, 0056 [analyzing data…overlays], 0036, 0075-0077 [camera…mobile device…remote…capture element… event video may be trimmed to a particular length of the event, and transcoded to any or video quality, and overlaid or otherwise integrated with motion analysis data or event data…data may be overlaid or otherwise combined, e.g., on a portion beneath the video], 0174 [command or instruct…obtain…image or images…overlaid…analysis more understandable], 0224-0227); 
b) then capturing the at least one first still image as instructed by the first graphic overlay while simultaneously capturing a first video wherein said first video is continuous when capturing the first still image while capturing the first video, said still image saved separately from the first video while continuing to capture the first still image (note that a video is a sequence of images being captured (where each image is a “still” image) – and this limitation is just stating an image is captured and then images are captured uninterruptedly which is what video is (an uninterrupted capturing of images); see also the following paragraph which state this fact ¶¶ 0061 [multiple cameras or mobile devices are utilized to capture images such as video and share the images], 0020 [executing on a mobile device and/or with external cameras to designate windows that define the events. Enables recognition of motion events, and designation of events within images or videos, such as a shot, move or swing of a player, a concussion of a player, boxer, rider or driver, or a heat stroke, hypothermia, seizure, asthma attack, epileptic attack or any other sporting or physical motion related event including walking and falling. Events may be correlated with one or more images or video as captured captured…camera or cameras or nanny cam, for example to enable saving video of the event], 0067 [image data from camera that includes a video captured at least during a timespan from the event start time to the event stop time and display an event video on a display that includes both the event data, the motion analysis data or any combination thereof that occurs during the timespan from the event start time to the event stop time and the video captured during the timespan from the event start time to the event stop time], 0076 [synchronize the video and the event data, or the motion analysis data via image analysis to more accurately determine a start event frame or stop event frame in the video or both, that is most closely associated with the event start time or the event stop time or both. In one or more embodiments of the invention, synchronization of clocks…video frame image processing], 0083, 0087, 0092, 0077 [overlaid…with…data…data overlaid…on a portion beneath the video], 0115, 0174 [mobile device…camera…overlaid with displays and ratings], 0178, 0185, 0192 [form event videos that include the event data and the video of the event shown simultaneously…on a display…overlaid…separate portions of the display of mobile compute]); 
c) automatedly creating a report with information related to the first graphic overlay (Abstract [Events stored in the database identifies trends, correlations, models, and patterns in event data. Greatly saves storage and increases upload speed by uploading event videos and avoiding upload of non-pertinent portions of large videos. Creates highlight and fail reels filtered by metrics and can sort by metric. Compares motion trajectories of users and objects to optimally efficient trajectories, and to desired trajectories]; ¶¶ 0112, 0115 [generate reports…graphics…overlaid], 0290 [generate…reports], 0178 0185, 0192 [form event videos that include the event data and the video of the event shown simultaneously…on a display…overlaid…separate portions of the display of mobile compute], 0290-0293 [generate any desired metrics, reports, models, alerts, graphics, comparisons, trends, charts, presentations (all of which are types of “reports” as the Applicant has claimed “report” vary broadly)…generate various graphics from analysis…such as overlays onto maps, videos, images, charts, graphs, or reports]); and 
d) sending the report remotely from the mobile device to a server (Figs. 1, 1A, 1D, 1F; ¶¶ 0056-0058 [mobile device…(all the summarized and analyzed information/data – report) transmitted…to…repositories, databases, servers, other computers, viewers, displays, other mobile devices…data uploaded to the internet…remote database], 0067, 0112-0115, 0198).
Bentley does not explicitly state video is uninterrupted when capturing.
Analogous art Rohlfing discloses video is uninterrupted when capturing (¶ 0148 [video data…is recorded uninterrupted]).
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Bentley capturing a video wherein said video is uninterrupted when capturing as taught by analogous art Rohlfing in order to efficiently and continuously capture videos since doing so could be performed readily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results (TSM/KSR-G); and also since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts of Rohlfing would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such concepts and features into similar systems (KSR-D). (See (1) 2007 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc. - Federal Register, Vol. 72, No. 195, October 10, 2007, pages 57526-57535; (2) 2010 Examination Guidelines Updated Developments in the Obviousness Inquiry After KSR v. Teleflex. -Federal Register, Vol. 75, No. 169, September 01, 2010, pages 53643-53660; and (3) materials posted at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidelines-training-materials-view-ksr).


As per claim 1, claim 1 discloses substantially similar limitations as claim 18 above; and therefore claim 1 is rejected under the same rationale and reasoning as presented above for claim 18.
Claim 1 adds the new underlined limitation and the limitation reads “c) automatedly creating a report in a format required by another party as a form with information related to the first graphic overlay.” (It is noted that the newly added limitation is rejected under 112(a) as new matter – see above). Additionally Bentley discloses automatedly creating a report in a format required by another party as a form with information related to the first graphic overlay (Abstract [Events stored in the database identifies trends, correlations, models, and patterns in event data. Greatly saves storage and increases upload speed by uploading event videos and avoiding upload of non-pertinent portions of large videos. Creates highlight and fail reels filtered by metrics and can sort by metric. Compares motion trajectories of users and objects to optimally efficient trajectories, and to desired trajectories]; ¶¶ 0112, 0115 [generate reports…graphics…overlaid], 0290 [generate…reports], 0178 0185, 0191 [shows “reports” for another/different parties as a form], 0192 [form event videos that include the event data and the video of the event shown simultaneously…on a display…overlaid…separate portions of the display of mobile compute], 0204 [third party], 0290-0293 [generate any desired metrics, reports, models, alerts, graphics, comparisons, trends, charts, presentations (all of which are types of “reports” as the Applicant has claimed “report” vary broadly)…generate various graphics from analysis…such as overlays onto maps, videos, images, charts, graphs, or reports]; see also 0015, 0047-0051, 0060-0061 [as an example “when deciding between two sets of skis, a user may try out both pairs that are instrumented with motion capture elements wherein the motion capture data is analyzed to determine which pair of skis enables more efficient movement. For golf embodiments, when deciding between two golf clubs, a user can take swings with different clubs and based on the analysis of the captured motion data and quantitatively determine which club performs better. Custom equipment may be ordered through an interface on the mobile device from a vendor that can assemble-to-order customer built equipment and ship the equipment to the user”]).

As per claim 2, Bentley discloses the paperless image-based reporting method of claim 1 wherein before automatedly creating the report, further comprising a second graphic overlay displayed on the camera display of the mobile device after capturing the at least one first image, and then capturing at least one second image as instructed by the second graphic overlay, and then when automatedly creating the report, provide information related with the second graphic overlay coupled with the at least one second image (Figs. 1C-D [and related paras.], 1G-H, 5, 6-8, 17 [overlay graphics and metrics…video…image (also see para 0223-0224)], 18-19, 26-28 [see associated paragraphs]; ¶¶ 0055, 0056 [analyzing data…overlays], 0075-0077 [camera…mobile device…remote…capture element… event video may be trimmed to a particular length of the event, and transcoded to any or video quality, and overlaid or otherwise integrated with motion analysis data or event data…data may be overlaid or otherwise combined, e.g., on a portion beneath the video], 0224-0227, 0020 [executing on a mobile device and/or with external cameras to designate windows that define the events. Enables recognition of motion events, and designation of events within images or videos, such as a shot, move or swing of a player, a concussion of a player, boxer, rider or driver, or a heat stroke, hypothermia, seizure, asthma attack, epileptic attack or any other sporting or physical motion related event including walking and falling. Events may be correlated with one or more images or video as captured captured…camera or cameras or nanny cam, for example to enable saving video of the event], 0067 [image data from camera that includes a video captured at least during a timespan from the event start time to the event stop time and display an event video on a display that includes both the event data, the motion analysis data or any combination thereof that occurs during the timespan from the event start time to the event stop time and the video captured during the timespan from the event start time to the event stop time], 0076 [synchronize the video and the event data, or the motion analysis data via image analysis to more accurately determine a start event frame or stop event frame in the video or both, that is most closely associated with the event start time or the event stop time or both. In one or more embodiments of the invention, synchronization of clocks…video frame image processing], 0083, 0087, 0092, 0077 [overlaid…with…data…data overlaid…on a portion beneath the video], 0115, 0174 [mobile device…camera…overlaid with displays and ratings], 0178, 0185, 0192 [form event videos that include the event data and the video of the event shown simultaneously…on a display…overlaid…separate portions of the display of mobile compute]; see also 0112, 0115 [generate reports…graphics…overlaid], 0290 [generate…reports], 0178 0185, 0192 [form event videos that include the event data and the video of the event shown simultaneously…on a display…overlaid…separate portions of the display of mobile compute], 0290-0293 [generate any desired metrics, reports, models, alerts, graphics, comparisons, trends, charts, presentations (all of which are types of “reports” as the Applicant has claimed “report” vary broadly)…generate various graphics from analysis…such as overlays onto maps, videos, images, charts, graphs, or reports]).
As per claim 3, Bentley discloses the paperless image-based reporting method of claim 1 wherein the second overly has an active button, whereby when activated, the camera display returns to the first graphic overlay to one of (a) obtain another image of the at least one first image, and (b) review the at least one first image previously captured (¶¶ 0020 [more images], 0043 [input to assert when the video or images are taken], 0055-0056 [capture images…shot count indications…obtain images from other cameras], 0061, 0202-0203, 0100 [transmit…notification to another…capture], 0095-0096).
As per claim 4, Bentley discloses the paperless image-based reporting method of claim 3 wherein the first graphic overlay has an advance button, whereby when activated, the camera display advances to the second graphic overlay (Figs. 6-8 [user has ability to press or move on screen inputs elements (buttons)], 9; ¶¶ 0202-0203 [user input such as asserting a finger press near another sub-event point in time while the video is playing…user interface may also be utilized to control-drag the points to more precisely synchronize the video to the frame…user may hold the control key and drag a point 802b to the left or right to match the frame of the video to the actual point in time where the velocity of the club head is zero for example to more closely synchronize the video to the actual motion analysis data shown, here Swing Speed in miles per hour…user gesture maybe utilized]; see also 0043, 0136).  
As per claim 5, Bentley discloses the paperless image-based reporting method of claim 2 wherein the first graphic overlay has an advance button, whereby when activated, the camera display advances to the second graphic overlay (Figs. 6-8 [user has ability to press or move on screen inputs elements (buttons)], 9; ¶¶ 0202-0203 [user input such as asserting a finger press near another sub-event point in time while the video is playing…user interface may also be utilized to control-drag the points to more precisely synchronize the video to the frame…user may hold the control key and drag a point 802b to the left or right to match the frame of the video to the actual point in time where the velocity of the club head is zero for example to more closely synchronize the video to the actual motion analysis data shown, here Swing Speed in miles per hour…user gesture maybe utilized]; see also 0043, 0136).  
As per claim 7, Bentley discloses the paperless image-based reporting method of claim 1 wherein with the first graphic overlay displayed on the screen, an input of the mobile device receives and displays responses (Figs. 1, 1C-E,  5-10; ¶¶ 0202-0203 [user input such as asserting a finger press near another sub-event point in time while the video is playing…user interface may also be utilized to control-drag the points to more precisely synchronize the video to the frame…user may hold the control key and drag a point 802b to the left or right to match the frame of the video to the actual point in time where the velocity of the club head is zero for example to more closely synchronize the video to the actual motion analysis data shown, here Swing Speed in miles per hour…user gesture maybe utilized]; see also 0043, 0132-0137, 0189-0190 [multiple sensors on a user or piece of equipment to ensure that the sensors are aligned and/or set up with the same speed or acceleration values for a given input motion…motion capture…user with an existing mobile phone or computer to utilize embodiments of the system to obtain motion capture data, and potentially analyze and/or send messages]).  
As per claim 8, Bentley discloses the paperless image-based reporting method of claim 7 wherein the input is a keyboard which provides one of (a) yes, (b), no and (c) a comment (¶¶ 0341 [messages…text…log of text…users post text messages…postings…keywords or key phrases in text (all inputs by users)], 0344-0345, 0189 [user with an existing mobile phone or computer to utilize embodiments of the system to obtain motion capture data, and potentially analyze and/or send messages (comments)]).  
As per claim 9, Bentley discloses the paperless image-based reporting method of claim 1 wherein the first graphic overlay relates to one of an inspection, an accident report and a transaction (¶¶ 0114-0115 [accidents], 0292-0294 [accidents data/information/report], 0333).  
As per claim 10, Bentley discloses the paperless image-based reporting method of claim 1 wherein the first graphic overlay has an active button displayed thereon wherein upon pushing the active button a still image is obtained as at least one first image saved separately while simultaneously recording video as at least one first image without interruption by obtaining the still image (for example, among many (also see citations above for other claims), see figs. 1+, 10, 18-22 [also shows devices that have buttons and are used to capture images/videos through use of those buttons]; ¶¶ 0137, 0204-0206 [note that the mobile device has a camera and Applicant’s limitation is describing a well-known camera/capture usage on the devices stated in reference Bentley]; also see Figs. 6-8 [user has ability to press or move on screen inputs elements (buttons)], 9; ¶¶ 0202-0203 [user input such as asserting a finger press near another sub-event point in time while the video is playing…user interface may also be utilized to control-drag the points to more precisely synchronize the video to the frame…user may hold the control key and drag a point 802b to the left or right to match the frame of the video to the actual point in time where the velocity of the club head is zero for example to more closely synchronize the video to the actual motion analysis data shown, here Swing Speed in miles per hour…user gesture maybe utilized]; see also 0043, 0136, 0061 [multiple cameras or mobile devices are utilized to capture images such as video and share the images], 0020, 0067 [image data from camera that includes a video captured at least during a timespan from the event start time to the event stop time and display an event video on a display that includes both the event data, the motion analysis data or any combination thereof that occurs during the timespan from the event start time to the event stop time and the video captured during the timespan from the event start time to the event stop time], 0076 [synchronize the video and the event data, or the motion analysis data via image analysis to more accurately determine a start event frame or stop event frame in the video or both, that is most closely associated with the event start time or the event stop time or both. In one or more embodiments of the invention, synchronization of clocks…video frame image processing], 0073-0076 [save the video from the event start time to the event stop time with the motion analysis data that occurs from the event start time to the event stop time or a remote server may be utilized to save the video. In one or more embodiments of the invention, some of the recording devices may not be in direct communication with each other throughout the time period in which events may occur. In these situations, devices may save complete records of all of the data they have recorded to permanent storage or to a server. Saving of only data associated with events may not be possible in these situations because some devices may not be able to receive event trigger messages. In these situations, saved data can be processed after the fact to extract only the relevant portions associated with one or more detected events. For example, multiple mobile devices may record video of a player or performer, and upload this video continuously…motion capture sensor and the mobile device, discard at least a portion of the video outside of the event start time to the event stop and save the video from the event start time to the event stop time with the motion analysis data that occurs from the event start time to the event stop time…a large set of mobile devices may be used to record video at various locations throughout a golf tournament. This video data may be uploaded to a server either continuously], 0083, 0087, 0092, 0077 [overlaid…with…data…data overlaid…on a portion beneath the video], 0115, 0174 [mobile device…camera…overlaid with displays and ratings], 0178, 0185, 0192 [form event videos that include the event data and the video of the event shown simultaneously…on a display…overlaid…separate portions of the display of mobile compute]).
Bentley does not explicitly state video is uninterrupted when capturing.
Analogous art Rohlfing discloses video is uninterrupted when capturing (¶ 0148 [video data…is recorded uninterrupted]).
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Bentley capturing a video wherein said video is uninterrupted when capturing as taught by analogous art Rohlfing in order to efficiently and continuously capture videos since doing so could be performed readily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results (TSM/KSR-G); and also since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts of Rohlfing would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such concepts and features into similar systems (KSR-D). (See (1) 2007 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc. - Federal Register, Vol. 72, No. 195, October 10, 2007, pages 57526-57535; (2) 2010 Examination Guidelines Updated Developments in the Obviousness Inquiry After KSR v. Teleflex. -Federal Register, Vol. 75, No. 169, September 01, 2010, pages 53643-53660; and (3) materials posted at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidelines-training-materials-view-ksr).
As per claim 11, Bentley discloses the paperless image-based reporting method of claim 1 wherein a user ID is assigned to the report (fig. 1B [user ID in the report]; ¶¶ 0181).  
As per claim 12, Bentley discloses the paperless image-based reporting method of claim 11 wherein the user ID is provided by a user of the mobile device (fig. 1B [user ID in the report]; ¶¶ 0180-0181, 0022 [mobile device coupled with the user], 0032, 0048-0050, 0059-0060).  
As per claim 14, Bentley discloses the paperless image-based reporting method of claim 1 wherein the mobile device provides at least one of a date stamp, a time stamp and a location stamp relating to the mobile device at the time of capturing the at least one first image (see citations above and also see ¶¶ 0020 [mobile device…location…time…camera…orientation of camera], 0032 [shows time stamps – start time…stop time], 0046 [location determination], 0055-0056, 0067-0068, 0068 [timestamps], 0073 [timestamped], 0076, 0178 [time stamping images and time stamping capture data…location]).  
As per claim 15, Bentley discloses the paperless image-based reporting method of claim 1 wherein the report is sent through one of cellular and wireless to the server from the mobile device, and the report includes the at least one first image (Figs. 1, 1A, 1D, 1F; ¶¶ 0056-0058 [mobile device…(all the summarized and analyzed information/data – report) transmitted…to…repositories, databases, servers, other computers, viewers, displays, other mobile devices…data uploaded to the internet…remote database], 0067, 0112-0115, 0198; and also see 0112, 0115 [generate reports…graphics…overlaid], 0290 [generate…reports], 0178 0185, 0192 [form event videos that include the event data and the video of the event shown simultaneously…on a display…overlaid…separate portions of the display of mobile compute], 0290-0293 [generate any desired metrics, reports, models, alerts, graphics, comparisons, trends, charts, presentations (all of which are types of “reports” as the Applicant has claimed “report” vary broadly)…generate various graphics from analysis…such as overlays onto maps, videos, images, charts, graphs, or reports]).  
As per claim 16, Bentley discloses the paperless image-based reporting method of claim 1 further comprising the step of retaining the report on the mobile device (many examples throughout the specification, for example see ¶¶ 0020-0021 [calculations and analysis performed on mobile device (the results of which are retained/stored on the mobile device) – enable event based viewing and low power transmission of events and communication with an app executing on a mobile device], 0021 [utilize the system with their existing mobile computer…mobile phone…], 0025 [include an application (app) that executes on a mobile device, wherein the mobile device includes a computer, a communication interface that communicates with the communication interface of the motion capture element to obtain the event data associated with the event…application or “app” to configure the computer to receive one or more of the data and the event data from the communication interface, analyze the data and event data to form motion analysis data, store the data and event data, or the motion analysis data, or both the event data and the motion analysis data, and display information including the event data, or the motion analysis data, or both associated with the at least one user on a display (this is getting data into the mobile device and analyzing data within the mobile device where the report is within the mobile device – retaining the report)], 0032, 0053, 0072 [option of saving data/information on the mobile device]).  
As per claim 17, Bentley discloses the paperless image-based reporting method of claim 1 wherein the first graphic overlay is launched before capturing the at least one first image through one of (a) scanning a bar code; (b) scanning a Q-code, (c) speaking a report request, (d) inputting a report request through an input of the mobile device, and (e) selecting from a menu (discusses throughout Bentley, for example see Figs. 1, 1C-E,  5-10; ¶¶ 0020-0022 [app…mobile device…window/interface manipulation], 0055, 0067, 0072-0073 [trigger elements], 0075-0077 [camera…mobile device…remote…capture element… event video may be trimmed to a particular length of the event, and transcoded to any or video quality, and overlaid or otherwise integrated with motion analysis data or event data…data may be overlaid or otherwise combined, e.g., on a portion beneath the video  that includes the event start and stop time, that may include any number of seconds before and/or after the actual event to provide video of the swing before a ball strike event], 0087-0092 [selection from various “menu” elements that cause interface overlays/manipulations], 0170, 0180-0181 [also shows voice/speaking information into the system for further analysis], 0112-0115, 0198, 0202-0203, 0202 [user interface may also be utilized to control-drag the points to more precisely synchronize the video to the frame in which a particular sub-event or event occurs. For example, the user may hold the control key and drag a point 802b to the left or right to match the frame of the video to the actual point in time where the velocity of the club head is zero for example to more closely synchronize the video to the actual motion analysis data shown, here Swing Speed in miles per hour…synchronize a user frame to the motion analysis data, such as voice control], 0213, 0218, 0345 [using all the data/information and after analyzing data, the system reacts on the user interface to cause a user to interact with the interface], 0241; see also 0043, 0054 [e.g. of a menu], 0132-0137, 0189-0190, 0271-0272; 0224-0227, 0020 [executing on a mobile device and/or with external cameras to designate windows that define the events. Enables recognition of motion events, and designation of events within images or videos, such as a shot, move or swing of a player, a concussion of a player, boxer, rider or driver, or a heat stroke, hypothermia, seizure, asthma attack, epileptic attack or any other sporting or physical motion related event including walking and falling. Events may be correlated with one or more images or video as captured captured…camera or cameras or nanny cam, for example to enable saving video of the event], 0067 [image data from camera that includes a video captured at least during a timespan from the event start time to the event stop time and display an event video on a display that includes both the event data, the motion analysis data or any combination thereof that occurs during the timespan from the event start time to the event stop time and the video captured during the timespan from the event start time to the event stop time], 0076 [synchronize the video and the event data, or the motion analysis data via image analysis to more accurately determine a start event frame or stop event frame in the video or both, that is most closely associated with the event start time or the event stop time or both. In one or more embodiments of the invention, synchronization of clocks…video frame image processing], 0083, 0087, 0092, 0077 [overlaid…with…data…data overlaid…on a portion beneath the video], 0115, 0174 [mobile device…camera…overlaid with displays and ratings], 0178, 0185, 0192 [form event videos that include the event data and the video of the event shown simultaneously…on a display…overlaid…separate portions of the display of mobile compute]; see also 0112, 0115 [generate reports…graphics…overlaid], 0290 [generate…reports], 0178 0185, 0192 [form event videos that include the event data and the video of the event shown simultaneously…on a display…overlaid…separate portions of the display of mobile compute], 0290-0293 [generate any desired metrics, reports, models, alerts, graphics, comparisons, trends, charts, presentations (all of which are types of “reports” as the Applicant has claimed “report” vary broadly)…generate various graphics from analysis…such as overlays onto maps, videos, images, charts, graphs, or reports]note that “before capturing the at least one first image” is rejected under 112(a) as new matter rejection – see above).

As per claims 19-20, claims 19-20 disclose substantially similar limitations as claims 2-3 above; and therefore claims 19-20 are rejected under the same rationale and reasoning as presented above for claims 2-3.



Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bentley et al., (US 2015/0317801) in view of Rathod (US 2014/0129942).
As per claim 6, Bentley discloses the paperless image-based reporting method of claim 1 but does not explicitly state wherein the first graphic overlay provides at least one of (a) specific steps to take and (b) questions to answer to accompany the at least one first image. 
Analogous art Rathod discloses wherein the first graphic overlay provides at least one of (a) specific steps to take and (b) questions to answer to accompany the at least one first image (¶¶ 0072 [adding…photo…posting…question], 0090 [question…answer], 0152 [ videos, images, photos, albums, graphics…suggested resources & action(s) including one or more actions, what to do, better way to do, more ways, questions & related answers, answers…how to carry out a task, how to execute the things, planned series of actions, tasks or steps], 0440 [photos…video…answer question by using…answer application], 0459, 0499).
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Bentley wherein the first graphic overlay provides at least one of (a) specific steps to take and (b) questions to answer to accompany the at least one first image as taught by analogous art Rathod in order to have comprehensive input methods on the interface to get comprehensive information to efficiently analyze data/information to get accurate results since doing so could be performed readily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results (TSM/KSR-G); and also since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts of Rathod would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such concepts and features into similar systems (KSR-D). (See (1) 2007 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc. - Federal Register, Vol. 72, No. 195, October 10, 2007, pages 57526-57535; (2) 2010 Examination Guidelines Updated Developments in the Obviousness Inquiry After KSR v. Teleflex. -Federal Register, Vol. 75, No. 169, September 01, 2010, pages 53643-53660; and (3) materials posted at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidelines-training-materials-view-ksr).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bentley et al., (US 2015/0317801) in view of Macciola et al., (US 2013/0182002).
As per claim 13, Bentley discloses the paperless image-based reporting method of claim 12 (see citations above) and further discloses user interacting with the interface directly, and user interaction is provided with the report (see citations above for other claims; and also see ¶¶ 0112, 0115 [generate reports…graphics…overlaid], 0290 [generate…reports], 0178 0185, 0192 [form event videos that include the event data and the video of the event shown simultaneously…on a display…overlaid…separate portions of the display of mobile compute], 0290-0293 [generate any desired metrics, reports, models, alerts, graphics, comparisons, trends, charts, presentations (all of which are types of “reports” as the Applicant has claimed “report” vary broadly)…generate various graphics from analysis…such as overlays onto maps, videos, images, charts, graphs, or reports]). However Bentley does not explicitly state wherein the user ID is a finger signature by the user.
Analogous art Macciola discloses wherein the user ID is a finger signature by the user (¶¶ 0545 [client digitally sign a window in his mobile device using a finger], 0553 [digitally sign…in his tablet using…finger or a tool…stylus], 0423).
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Bentley wherein the user ID is a finger signature by the user as taught by analogous art Macciola in order to get user input acknowledgments and provide efficient input elements in interfaces to get comprehensive required information to efficiently analyze data/information since doing so could be performed readily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results (TSM/KSR-G); and also since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts of Macciola would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such concepts and features into similar systems (KSR-D). (See (1) 2007 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc. - Federal Register, Vol. 72, No. 195, October 10, 2007, pages 57526-57535; (2) 2010 Examination Guidelines Updated Developments in the Obviousness Inquiry After KSR v. Teleflex. -Federal Register, Vol. 75, No. 169, September 01, 2010, pages 53643-53660; and (3) materials posted at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidelines-training-materials-view-ksr).



Conclusion
The prior art made of record on the PTO-892 and not relied upon is considered pertinent to applicant's disclosure. For example, some of the pertinent prior art is as follows:
Barnes, JR. (2012/0096490): Provides for transmitting an advertisement to a client device. The method comprises, receiving from a client device via a communication network a profile that includes information concerning a user, selecting, via a processor, an advertisement from a plurality of available advertisements based on the information concerning the user included in the profile and also based on targeting criteria associated with each of the available advertisements, and transmitting to the client device via the communication network the advertisement selected from the plurality of available advertisements so that the advertisement can be presented via the client device.
Patel et al., (US 2017/0262139): Illustrates transmitting shared visual content between networked devices with a linked source for the visual content by accessing and presenting visual content, receiving a network location for a network resource associated with the visual content, linking the network location to the visual content to generate linked visual content, and cause presentation of the linked visual content in a draft message within a graphical user interface.
Bose et al., (US 2016/0292881): Analyzes data from sensors and video cameras to generated synchronized event videos and to automatically select or generate tags for an event. Enables creating, transferring, obtaining, and storing concise event videos generally without non-event video. Events stored in the database identifies trends, correlations, models, and patterns in event data. Tags may represent for example activity types, players, performance levels, or scoring results. The system may analyze social media postings to confirm or augment event tags. Users may filter and analyze saved events based on the assigned tags. The system may create highlight and fail reels filtered by metrics and by tags.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURKANWALJIT SINGH whose telephone number is (571)270-5392.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gurkanwaljit Singh/
Primary Examiner, Art Unit 3683